NOTE:   This order is nonprecedential.

  Muiteb sp tate5 Court of appeat5
      for the jetterat Circuit

           IN RE ORACLE CORPORATION,
                     Petitioner.


              Miscellaneous Docket No. 951


On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
08 -CV -371, Judge T. John Ward.


     ON PETITION FOR WRIT OF MANDAMUS


                        ORDER

    Oracle Corporation (Oracle) submits a petition for a
writ of mandamus to direct the United States District
Court for the Eastern District of Texas to (1) rule on
Oracle's motion for reconsideration of the December 8,
2009 order denying Oracle's motion to transfer, (2) vacate
the December 8, 2009 order, and (3) direct transfer to the
United States District Court for the Northern District of
California.
    Upon consideration thereof,
                                                               2
      IT Is ORDERED THAT:

    Financial Systems Technology (Intell. Property) Pty.
Ltd. et al. are directed to respond no later than August 9,
2010.

                                   FOR THE COURT


      tAn_ 2 7 20111	               /s/ Jan Horbaly
          Date	                    Jan Horbaly
                                   Clerk



cc: Karen G. Johnson-McKewan, Esq.
    Michael McKool, Jr., Esq.
    Clerk, United States District Court for the Eastern
    District Of Texas
s19
                                                HIED
                                       U.S. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT


                                            JUL 2 7 2010

                                              JAN HORBALY
                                                 CLERK